Citation Nr: 1527510	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  08-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left forearm disability (claimed neuropathy of the left upper extremity).

[The issues of recoupment of separation benefits from November 2004 to June 2007, entitlement to service connection for a respiratory (lung) disability and entitlement to a rating in excess of 10 percent for a right knee disability will be the subject of separate decisions.]


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1962 to May 1966 and from July 1980 to June 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the RO.

In a February 2014 hearing at the RO, the undersigned VLJ heard testimony regarding this claim on appeal. A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records document trauma to the left elbow in August 1983. In the March 2013 report of VA examination, the examiner opined that the Veteran does not have peripheral neuropathy of the left upper extremity; thus, the claimed neuropathy of the left upper extremity is less likely incurred in or caused by the claimed in-service injury.  

The Board finds this examination inadequate. To the extent that the examiner finds that there is no neuropathy of the left upper extremity, this conclusion is deficient. The Board reiterates service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). To that end, an October 2012 EMG showed an abnormal study. In pertinent part, there was electrophysiological evidence of left mild to moderate carpal tunnel syndrome and possible left ulnar entrapment injury best localized at the elbow. 

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Given the inadequacy of the VA examination as noted above, remand is warranted to obtain a more thorough opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate his complaints of left forearm disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A clinical history should be obtained. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran has or, at any time during the appeal period, had left forearm disability, to include neuropathy of the left upper extremity due to injury sustained in service.

2. Then, the RO should readjudicate the Veteran's claims for entitlement to service connection for a left forearm disability (neuropathy of the left upper extremity). If the determination remains unfavorable to him, he must be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




